Exhibit 10.4

Voting Agreement

This Voting Agreement (the “Agreement”) is made and entered into as of this 26th
day of August, 2014, by and among Integrated Inpatient Solutions, Inc., a Nevada
corporation (the “Company”), Osnah Bloom, an individual currently serving the
Company as its Chief Executive Officer (the “Key Holder”), Dominic Alto, an
individual (“Alto”), and Bradley Scott, an individual (“Scott”), and Josh M.
Bloom, an individual (“Bloom” and collectively with Alto and Scott, the “New
Shareholders”). The New Shareholders and the Key Holder are collectively
referred to herein as the “Stockholders.” The Company, the Key Holder and the
New Shareholders are individually referred to herein as “Party” and are
collectively referred to herein as the “Parties.”

Recitals:

Concurrently with the execution of this agreement, the Company and an entity
owned fully by the New Shareholders are entering into a Share Exchange Agreement
(the “Exchange Agreement”) resulting in each of the New Shareholders receiving
shares of the Company’s Common Stock, and in connection with that agreement the
Parties desire to provide the Key Holder and the New Shareholders with the
right, among other rights, to elect certain members of the board of directors of
the Company (the “Board”) as well as to address other matters, all as set forth
in this Agreement.

Agreement:

Now, Therefore, in consideration of the foregoing and the mutual promises
contained herein, the Parties agree as follows:

Article 1.        Voting Agreement.

Section 1.1 Board Composition. Subject to the modification as set forth in
Section 1.4, each Stockholder agrees to vote all of his, her or its shares of
voting securities in the Company, whether now owned or hereafter acquired or
which such Stockholder may be empowered to vote (together the “Shares”), from
time to time and at all times, in whatever manner as shall be necessary to
ensure that, at each annual or special meeting of stockholders at which an
election of directors is held or pursuant to any written consent of the
stockholders, the following persons shall be elected to the Board:

(a)    one individual designated by Alto so long as he holds not fewer than
20,000,000 shares of Common Stock (as adjusted for any stock splits, stock
dividends, recapitalizations or the like), which individual shall initially be
Alto;

(b)   one individual designated by Scott so long as he holds not fewer than
20,000,000 shares of Common Stock (as adjusted for any stock splits, stock
dividends, recapitalizations or the like), which individual shall initially be
Scott;

(c)    one individual designated by Bloom so long as he holds not fewer than
4,500,000 shares of Common Stock (as adjusted for any stock splits, stock
dividends, recapitalizations or the like), which individual shall initially be
Bloom; and

(d)   two individuals who are designated by the Key Holder as long as she holds
not fewer than 20,000,000 shares of Common Stock (as adjusted for any stock
splits, stock dividends, recapitalizations or the like), which individuals shall
initially be Osnah Bloom and Billy A. Bloom.

Section 1.2 Size of the Board. Each Stockholder agrees to vote all of his, her
or its Shares, from time to time and at all times, in whatever as manner shall
be necessary to ensure that the size of the Board shall be set and remain at
five (5) directors.



Voting AgreementPage 1

 

Section 1.3 Removal of Board Members. Each Stockholder also agrees to vote all
of his, her or its Shares from time to time and at all times in whatever manner
as shall be necessary to ensure that (i) no director elected pursuant to Section
1.1 of this Agreement may be removed from office other than for cause unless
such removal is directed or approved by the person(s) or entity(ies) originally
entitled to designate or approve such director pursuant to Section 1.1 until
such time as such person(s) or entity(ies) are no longer so entitled to
designate or approve such director; and (ii) any vacancies created by the
resignation, removal or death of a director elected pursuant to Section 1.1
shall be filled pursuant to the provisions of Section 1.1. All Stockholders
agree to execute any written consents required to effectuate the obligations of
this Agreement, and the Company agrees at the request of any Party entitled to
designate directors to call a special meeting of stockholders for the purpose of
electing directors.

Section 1.4 Modification of Voting Obligations set forth herein. In the event
that the Company fails to achieve gross revenue of: (a) $7,500,000 within the
twelve months following the date hereof or (b) $10,000,000 within the eighteen
months following the date hereof, Key Holder shall thereafter not be obligated
to vote for Alto, Scott or Bloom pursuant to Section 1.1 hereof, but each of
Alto, Scott and Bloom shall continue to be obligated to vote for the Key Holder
pursuant to Section 1.1 until such time as Key Holder voluntarily resigns from
the Company’s Board of Directors and each shall be obligated to vote their
shares as directed by the Key Holder regarding Amendments to the Company’s
Articles of Incorporation or otherwise. The obligations set forth herein shall
survive any termination or expiration of this Agreement.

 

Article 2.        Amendments to Articles of Incorporation.

Each Stockholder also agrees to vote all of his, her or its Shares from time to
time and at all times in whatever manner as shall be necessary to ensure that no
amendments are made to the Company’s Articles of Incorporation unless such
amendment is approved by both: (i) the Key Holder and (ii) at least two of the
three New Shareholders.

Article 3.        Term.

This Agreement shall be effective as of the date hereof and shall continue in
effect until the date that is three (3) years after the date of this Agreement.

Article 4.        Specific Enforcement.

Each Party acknowledges and agrees that each Party would be irreparably damaged
in the event any of the provisions of this Agreement are not performed by the
Parties in accordance with their specific terms or are otherwise breached.
Accordingly, it is agreed that each of the Company and the Stockholders shall be
entitled to seek an injunction to prevent breaches of this Agreement and to
specific enforcement of this Agreement and its terms and provisions in any
action instituted in any court of the United States of America or any state
having subject matter jurisdiction, in addition to any other remedy to which the
Parties may be entitled at law or in equity. Each of the Parties hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in a state or
Federal court sitting in the State of Florida, county of Palm Beach (the
“Florida Courts”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Florida Courts for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the Florida
Courts, and (iv) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Florida Courts has been brought in an
improper or inconvenient forum. EACH OF THE PARTIES HEREBY WAIVES THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT.
EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.



Voting AgreementPage 2

 

Article 5.        Miscellaneous.

Section 5.1 Transfers, Successors and Assigns.

(a)    Subject to the last sentence of this Section 5.1(a), the terms and
conditions of this Agreement shall inure to the benefit of, be binding upon, and
be enforceable by, the respective successors and assigns of the Parties. Nothing
in this Agreement, express or implied, is intended to confer upon any person or
entity other than the Parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Notwithstanding anything to the contrary set forth herein, none of the New
Shareholders, nor any permitted successor or assign of any New Shareholder
(each, an “Attempted Transferor”) may sell their shares or assign this Agreement
to any person or entity that is engaged (or whose affiliate(s) is engaged) in a
business that competes with the Company or a New Shareholder (other than the
Attempted Transferor), without the consent of the Company or such New
Shareholder, respectively (the “Consenting Party”). For purposes of this Section
5.1(a), (i) the Consenting Party shall be deemed to have consented to such
assignment to a competitor of the Consenting Party unless the Consenting Party
shall have provided written notice to the Attempted Transferor of its objection
to such proposed assignment within five (5) business days after the Consenting
Party’s receipt of written notice from the Attempted Transferor of its intention
to assign its rights hereunder to a competitor of the Consenting Party. If the
Parties hereto are unable to resolve any dispute or disagreement among any of
them regarding whether a proposed assignee of this Agreement is engaged in a
business that competes with the Consenting Party, the Parties promptly will
refer any disputed matter to a nationally recognized independent accounting or
consulting firm with expertise on the subject matter of the dispute. If the
Parties are unable to agree on an accounting or consulting firm to resolve the
dispute, then each Party will designate a nationally recognized independent
accounting or consulting firm with whom neither it nor any affiliate has any
current professional relationship, and the accounting or consulting firm to
resolve the dispute will be chosen by lot. The Party against whom the resolution
of the dispute is ultimately determined by the independent accounting or
consulting firm will pay the fees and expenses of such firm. The designated
accounting or consulting firm will act as a neutral and final arbitrator of the
disputed matter, and will be asked to issue a final decision on the disputed
matter within fifteen (15) business days of the Parties’ submission of the
matter to it.

(b)   Subject to the last sentence of Section 5.1(a), each transferee or
assignee of the Shares subject to this Agreement shall continue to be subject to
the terms hereof, and, as a condition to the Company’s recognizing such
transfer, each transferee or assignee shall agree in writing to be subject to
each of the terms of this Agreement by executing and delivering an Adoption
Agreement substantially in the form attached hereto as Exhibit A. Upon the
execution and delivery of an Adoption Agreement by any transferee, such
transferee shall be deemed to be a Party hereto as if such transferee’s
signature appeared on the signature pages of this Agreement. By execution of
this Agreement or of any Adoption Agreement, each of the Parties appoints the
Company as its attorney in fact for the purpose of executing any Adoption
Agreement that may be required to be delivered under the terms of this
Agreement. The Company shall not permit the transfer of the Shares subject to
this Agreement on its books or issue a new certificate representing any such
Shares unless and until such transferee shall have complied with the terms of
this Section 5.1. Each certificate representing the Shares subject to this
Agreement if owned on, or issued on or after the date of, this Agreement shall
be endorsed by the Company with the legend set forth in Section 5.10.

Section 5.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, without regard to its
principles of conflicts of laws.

Section 5.3 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 5.4 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.



Voting AgreementPage 3

 

Section 5.5 Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the Party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, provided that such transmission shall be followed within two (2)
business days by notice given in accordance with subparagraph (a), (c), or (d),
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective Parties at their address as set forth on the signature page or to
such email address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 5.5. If notice is given to
the Company, a copy shall also be sent to The Law Office of James G. Dodrill II,
P.A., 5800 Hamilton Way, Boca Raton, Florida 33496, Fax Number 561-892-7787; if
notice is given to Key Holder, a copy shall also be given to The Law Office of
James G. Dodrill II, P.A.,, 5800 Hamilton Way, Boca Raton, Florida 33496, Fax
Number 561-892-7787if notice is given to Alto, a copy shall also be given to
William C. Phillippi, P.A., Lubell and Rosen LLC, 200 S. Andrews Avenue, Suite
900, Fort Lauderdale, Florida 33301, Fax: (954) 755-2993, if notice is given to
Scott, a copy shall also be given to Tiffanie Torvach, 106 Dogwood Place,
Hendersonville, TN 37075 and if notice is given to Bloom, a copy shall also be
given to William C. Phillippi, P.A., Lubell and Rosen LLC, 200 S. Andrews
Avenue, Suite 900, Fort Lauderdale, Florida 33301, Fax: (954) 755-2993.

Section 5.6 Amendment. This Agreement may be amended or modified and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by (i) the Key Holder holding, and (ii) two of the New Shareholders.
Any amendment or waiver so effected shall be binding upon the Company, the New
Shareholders, the Key Holder and all of their respective successors and
permitted assigns whether or not such party, assignee or other stockholder
entered into or approved such amendment or waiver. The Company shall give prompt
writtenotice of any amendment or termination of this Agreement or waiver
hereunder to any Party that did not consent in writing to such amendment,
termination or waiver. Any amendment, termination or waiver effected in
accordance with this Section 5.6 shall be binding on all Parties, even if they
do not execute such consent. No waivers of or exceptions to any term, condition
or provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

Section 5.7 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

Section 5.8 Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Party, upon any breach or default of any other
Party, shall impair any such right, power or remedy of such non-breaching or
non-defaulting Party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Party of any breach or default under this
Agreement, or any waiver on the part of any Party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any Party, shall be cumulative
and not alternative.

Section 5.9 Entire Agreement. This Agreement (including the Exhibits hereto, if
any), and the other transaction agreements described in the Exchange Agreement
to which each Party is a party constitute the full and entire understanding and
agreement between the Parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled.

Section 5.10 Legend on Share Certificates. Each certificate representing any
Shares shall be endorsed by the Company with a legend reading substantially as
follows:



“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE COMPANY), AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THAT VOTING AGREEMENT,
INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND OWNERSHIP SET FORTH THEREIN.”



Voting AgreementPage 4

 



In the event that a party hereto sells such party’s Shares into the public
markets, it is agreed that the recipient of such Shares shall NOT be subject to
the terms of this Agreement.

 

Section 5.11 Execution by the Company. The Company, by its execution in the
space provided below, agrees that it will cause the certificates evidencing the
shares of capital stock of the Company to bear the legend required by Section
5.10 of this Agreement, and it shall supply, free of charge, a copy of this
Agreement to any holder of a certificate evidencing shares of capital stock of
the Company upon written request from such holder to the Company at its
principal office. The Parties to this Agreement do hereby agree that the failure
to cause the certificates evidencing the shares of capital stock of the Company
to bear the legend required by Section 5.10 herein and the failure of the
Company to supply, free of charge, a copy of this Agreement as provided under
this Section 5.11 shall not affect the validity or enforcement of this
Agreement.

Section 5.12 Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
in Section 5.10.

Section 5.13 Covenants of the Company. The Company agrees to use its best
efforts to ensure that the rights granted under this Agreement are effective and
that the Parties enjoy the benefits of this Agreement. Such actions include,
without limitation, the use of the Company’s best efforts to cause the
nomination and election of the director(s) as provided above. The Company will
not, by any voluntary action, avoid or seek to avoid the observance or
performance of any of the terms to be performed hereunder by the Company, but
will at all times in good faith assist in the carrying out of all of the
provisions of this Agreement and in the taking of all such actions as may be
necessary, appropriate or reasonably requested by any of the New Shareholders in
order to protect the rights of the Stockholders against impairment.

Section 5.14 Manner of Voting; Grant of Proxy. The voting of Shares pursuant to
this Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law. Each Party hereby grants to the
Secretary of the Company, in the event that such Party or Parties fail to vote
their Shares as required by this Agreement, a proxy coupled with an interest in
all Shares, beneficially owned by such Party, which proxy is irrevocable until
this Agreement terminates pursuant to its terms or this Section 5.14 is amended
in accordance with Section 5.6 of this Agreement to remove such grant of proxy.

Section 5.15 Costs of Enforcement. If any Party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings, the non-prevailing
Party shall pay all costs and expenses incurred by the prevailing Party,
including, without limitation, all reasonable attorneys’ fees.

Section 5.16 Spousal Consent. If any Key Holder or New Shareholder is married on
the date of this Agreement, such person’s spouse shall execute and deliver to
the Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof. Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Key Holder’s or New Shareholder’s shares of capital
stock that do not otherwise exist by operation of law or the agreement of the
parties. If any Key Holder or New Shareholder should marry or remarry subsequent
to the date of this Agreement, such person shall within thirty (30) days
thereafter obtain his/her new spouse’s acknowledgement of and consent to the
existence and binding effect of all restrictions contained in this Agreement by
causing such spouse to execute and deliver a Consent of Spouse acknowledging the
restrictions and obligations contained in this Agreement and agreeing and
consenting to the same.

 

[Signature Page To Follow]

Voting AgreementPage 5

 

In Witness Whereof, the Parties have executed this Voting Agreement as of the
date first above written.

 



New Shareholders:   Company:            /s/ Dominic Alto   Integrated Inpatient
Solutions, Inc.   Dominic Alto                   /s/ Osnah Bloom           /s/
Bradley Scott       Bradley Scott           Key Holder:           /s/ Josh M.
Bloom       Josh M. Bloom           /s/ Osnah Bloom       Osnah Bloom  




 

 

 



Voting AgreementPage 6

 


Exhibit A

Adoption Agreement

This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Voting Agreement dated
as of August 26, 2014 (the “Agreement”) by and among Integrated Inpatient
Solutions, Inc., a Florida corporation, and certain of its Stockholders.
Capitalized terms used but not defined in this Adoption Agreement shall have the
respective meanings ascribed to such terms in the Agreement. By the execution of
this Adoption Agreement, the Transferee agrees as follows:

Section 1. Acknowledgement. Transferee acknowledges that Transferee is acquiring
certain shares of the capital stock of the Company (the “Stock”), subject to the
terms and conditions of the Agreement.

Section 2. Agreement. Transferee (i) agrees that the Stock acquired by
Transferee shall be bound by and subject to the terms of the Agreement, and (ii)
hereby adopts the Agreement with the same force and effect as if Transferee were
originally a Party thereto.

Section 3. Notice. Any notice required or permitted by the Agreement shall be
given to Transferee at the address listed beside Transferee’s signature below.

Executed And Dated this [__] day of [________ __, 200_].



  “Transferee”               By:   Name and Title:   Address:   Fax:      
Accepted and Agreed:       Integrated Inpatient Solutions, Inc.              
By:   Name:    Title:





 

Voting AgreementPage 7

 

Exhibit B

Consent of Spouse

I, [____________________], spouse of [______________], acknowledge that I have
read the Voting Agreement, dated as of August 26, 2014, to which this Consent is
attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement. I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of capital stock of the Company which my spouse
may own, including any interest I might have therein.

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 

 



Dated:                [Name of Spouse, if any]  

 

 

 

 

 

 

 

 



Exhibit B

